     Case 2:21-mj-30159-DUTY ECF No. 1, PageID.1 Filed 04/06/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                        Plaintiff

v.                                             Case No. 2:21-mj-30159
                                               Originating No.1:21-mj-00350



JERAMIAH CAPLINGER,

                Defendant.
_____________________________________/

                           GOVERNMENT’S PETITION
                       FOR TRANSFER OF DEFENDANT TO
                    ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

JERAMIAH CAPLINGER, to answer to charges pending in another federal

district, and states:

       1. On April 6, 2021, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the United States

District Court for the District of Columbia based on a Complaint. Defendant is

charged in that district with violation of 18 U.S.C. §§1752(a)(1) and(2)- Knowingly

entering or remaining in any restricted building or grounds without lawful

authority; 40 U.S.C. §§5104(e)(2)(D) and(G)- Violent entry and disorderly conduct

on Capitol Grounds; and 40 U.S.C. §5104(d)- Climbing on U.S. Capitol Grounds.
    Case 2:21-mj-30159-DUTY ECF No. 1, PageID.2 Filed 04/06/21 Page 2 of 2




      2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).



      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                                Respectfully submitted,

                                                SAIMA S. MOHSIN
                                                Acting United States Attorney



                                                s/Robert VanWert         ___________
                                                Assistant U.S. Attorney
                                                211 W. Fort Street, Suite 2001
                                                Detroit, MI 48226
                                                robert.vanwert@usadoj.gov
                                                (313) 226-9776



Dated: April 6, 2021
